Johnson, Judge:
The merchandise involved in the appeals for reappraisement, consolidated at the trial and listed in the schedule attached hereto and made a part hereof, consists of cut or decapped •okra grown on Rancho “La Zacatoza,” Mexico, and imported into -the United States during the period June through October 1953.
When these cases were called for trial, it was stipulated by counsel for the respective parties as follows:
Miss Shostak: Plaintiff now offers to stipulate witli Government counsel, .•subject to the approval of the court, as follows:
1. That the merchandise the subject of the appeals for reappraisement which .are calendar numbers 157 to 234 inclusive, and 268, on the Laredo Reappraisement Calendar of February 10, 1960, consist of decapped okra grown on Rancho iLa Zacatoza, imported into the United States from Mexico.
2. That said merchandise was exported to the United States during the ■period June through October, 1953.
3. That said decapped okra and the issues involved herein are the same in .all material respects as the merchandise and issues decided in the case of Rancho La Zacatoza vs. United States, Reappraisement Decision 9413, wherein it was held that there was no export value for such or similar merchandise as that value is defined in Section 402 of the Tariff Act of 1930 as amended; •that the foreign value as defined in Section 402(c) of the Tariff Act of 1930 ¡as amended was the proper basis for the determination of the value of the merchandise there under consideration; and that such statutory value was ithe entered value of 25 centavos per kilo, f.o.b. Piedras Negras.
4. That the record in Reappraisement Decision 9413 may be incorporated therein.
5. That the appeals for reappraisement referred to above may be deemed -submitted for decision upon this stipulation, and the record thus made.
6. That it is further agreed that plaintiff will submit a schedule of the ¡appeals for reappraisement consolidated herein, to which this stipulation re-ilates, setting out the entry numbers covered by each of the appeals.
Mb. Sklaroff : Based upon information obtained from the Appraiser, .Mr. Ornes, who is here in court today, the Government so stipulates.
On the record presented, I find that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by 'the Customs Administrative Act of 1938, is the proper basis for the determination of the value of the merchandise involved herein and ¡that such value is 25 centavos per kilo, f.o.b. Piedras Negras.
Judgment will be rendered accordingly.